UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-60552-CIV-SMITH/REID

RODERICK D. LOCKHART,

Plaintiff,

V.

JUDGE MARIYA WEEKS,
Defendant,

/
ORDER ADOPTING REPORT AND RECOMMENDATION AND CLOSING CASE

THIS CAUSE is before the Court on the Report and Recommendation of Magistrate Judge
[DE 27]. In that Report and Recommendation, Magistrate Judge Reid recommends that
Plaintiffs pro se Amended Complaints, filed pursuant to 42 U.S.C. § 1983, be dismissed pursuant
to 28 U.S.C. § 1915 for failure to state a claim upon which relief can be granted. As set out in the
Report and Recommendation, the judges, prosecutors, and public defenders named as Defendants
are all immune from suit in § 1983 cases. Further, Plaintiff has failed to state a claim against
Broward County Jail/Courthouse. Plaintiff has not filed objections to the Report and
Recommendation.! Thus, having carefully reviewed, de novo, Magistrate Judge Reid’s Report and

Recommendation, the record, and given that Plaintiff has not objected, it is

 

1 Tt appears from the docket that Plaintiff has not actually received a copy of the Report and
Recommendation because both attempts by the Clerk to mail the Report and Recommendation
have been unsuccessful. Because the mail has been returned as undeliverable, it appears that
Plaintiff has failed to provide an updated address to the Court. Pursuant to Local Rule 11.1(g),
Plaintiff, as a pro se litigant, has an obligation to maintain current contact information with the
Clerk of Court. Local Rule 11.1(g) further provides that “failure to comply shall not constitute
grounds for relief from deadlines imposed by Rule or by the Court. All Court Orders and Notices
will be deemed to be appropriately served if directed either electronically or by conventional mail
consistent with information on file with the Clerk of Court.” Accordingly, Plaintiff has failed to
timely file objections.
ORDERED that:

(1) The above-mentioned Report of Magistrate Judge [DE 27] is AFFIRMED and
ADOPTED, and incorporated by reference into this Court’s Order;

(2) Plaintiff's Amended Complaints [DE 11 & 25] are DISMISSED with prejudice;

(3) All pending motions not otherwise ruled upon in this Order are DENIED AS MOOT;
and

(4) This case is CLOSED.

DONE and ORDERED in Miami, Florida, this 7 dayof August, 2019.

 

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

cc: All counsel of record
